EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 10 December 2021 has been reviewed, found acceptable and has replaced the original specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lizabeth Vice on 27 January 2022.
The application has been amended as follows: 
In the Substitute Specification:
Page 3, in paragraph [0013], 6th line therein, --surface 211-- has been inserted after “wall”. Page 4, in paragraph [0018], first line and page 5, in paragraph [0019], 6th line therein, “212” has been deleted, respectively at these instances. Page 4, in paragraph [0018], third line therein, “source-grounding” has been rewritten as --source (S)-grounding--. Page 4, in paragraph [0019], first line therein, --(D)-- has been inserted after “drain”. Page 5, in paragraph [0019], 4th line therein, --(G)-- has been inserted after “gate”. Page 9, in paragraph [0049], third line therein, --(i.e. DC)-- has been inserted after “end”. Page 11, in paragraph [0056], first line therein, --(see Figs. 2(a) and 2(b))-- has been inserted after “11”; third line therein, --and 3-- has been inserted after “2(b)”. Page 13, in paragraph [0066], second line therein, --(see Fig. 2(b))-- has been inserted after “c”. Page 13, in paragraph [0069], third line therein, --as shown in Fig. 2(b)-- has th line therein, --S21-- has been inserted after “characteristics”.
In the Claims:
In claims 1, 13, 22, line 8 in each claim, “adjusting” has been rewritten as --adjustment--.
In claim 13, line 6, --the-- has been inserted after “between”.
In claim 18, line 2, “an” has been rewritten as --the--.
In claim 23, line 3, “rectangular_pyramid” has been rewritten as --rectangular pyramid--.
Claims 7, 8, 10; 13-15, 17, 18, 21; 22-25 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A high-frequency connection including an inductance adjustment block between a transmission line and a waveguide--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee